USDC IN/ND case 2:19-cr-00081-PPS-JPK document 31 filed 03/08/21 page 1 of 2


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

 UNITED STATES OF AMERICA,                   )
                                             )
               Plaintiff,                    )
                                             )
       v.                                    )     NO. 2:19 CR 81-PPS/JPK
                                             )
 GREGORY LEMON,                              )
                                             )
               Defendant.                    )


                                         ORDER

       This matter is before me on the findings and recommendation of Magistrate

Judge Joshua P. Kolar relating to defendant Gregory Lemon’s agreement to enter a plea

of guilty to Count 5 of the indictment pursuant to Rule 11 of the Federal Rules of

Criminal Procedure. [DE 9, 24.] Following a hearing on the record on February 19,

2021 [DE 29], Judge Kolar found that defendant understands the charge, his rights, and

the maximum penalty; that defendant is competent to plead guilty; that there is a

factual basis for defendant’s plea; that the defendant knowingly and voluntarily entered

into his agreement to enter a plea of guilty to Count 5 of the indictment charging him

with distribution of a mixture and substance containing a detectable amount of heroin,

a Schedule I controlled substance, while within one thousand feet of a school, in

violation of 21 U.S.C. § 841(a)(1) and 21 U.S.C. § 860(a); and that defendant's change of

plea hearing could not be delayed without serious harm to the interests of justice.

Judge Kolar recommends that the Court accept defendant’s plea of guilty and proceed
USDC IN/ND case 2:19-cr-00081-PPS-JPK document 31 filed 03/08/21 page 2 of 2


to impose sentence. Neither party has filed a timely objection to Judge Kolar’s findings

and recommendation.

        ACCORDINGLY:

        Having reviewed the Magistrate Judge’s findings and recommendation

concerning defendant Gregory Lemon’s plea of guilty, to which no objection has been

filed, the Court hereby ADOPTS the findings and recommendation [DE 29] in their

entirety.

        Defendant Gregory Lemon is adjudged GUILTY of Count 5 of the indictment.

        The sentencing hearing is SET for June 1, 2021 at 10:00 a.m. Hammond/Central

time.

ENTERED: March 8, 2021.

                                         /s/ Philip P. Simon
                                         PHILIP P. SIMON, JUDGE
                                         UNITED STATES DISTRICT COURT




                                           2
